Appeal from an award to claimant who sustained injuries to Ms right eye during Ms employment as a chef. The carrier’s policy was issued to the employer named who had died previous to the accident but whose restaurant business was continued by Ms son, pending Ms appointment as admimstrator. The policy provided that; “ the obligations and promises of the Company * * * shall not be affected * * * by the death * * * *714of this Employer * * * as a result of which the conduct of this Employer’s business may be and continue to be in charge of an executor, administrator * * * or other person.” Award unanimously affirmed, with costs to be divided equally between the State Industrial Board and the claimant. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.